         Case 9:15-bk-07727-FMD         Doc 52     Filed 09/25/19    Page 1 of 7



                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

In Re:
                                                 Chapter 7
Raul Scott Fails                                 Case No. 9:15-bk-07727-FMD
Jean M Fails

          Debtor.
                                           /

                    APPLICATION FOR AUTHORITY TO
         PAY APPRAISER (READ AND KELLEY ESTATE SERVICES, LLC)

        COMES NOW, Luis E. Rivera, II, as Trustee in Bankruptcy of the above
captioned matter, and he does hereby make application unto this Honorable Court for
authority to pay the sum of $200.00 for an appraisal performed by Read and Kelley
Estate Services, LLC in accordance with Order on Application to Employ Appraiser
previously entered herein, and a copy of the appraisal is attached, together with a copy of
an itemization of services provided. An Order was entered September 10, 2015
authorizing the appraiser’s employment.

       WHEREFORE, your Trustee prays that the above compensation payments be
allowed and paid.

        I HEREBY CERTIFY that on September 25, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system. I further certify that
the foregoing was provided electronically or by U.S. Mail to the United States Trustee,
501 East Polk St., Suite 1200, Tampa, FL 33602.


                                   /s/ Luis E. Rivera II
                                    Luis E. Rivera II, Trustee
                                    P.O. Box 1026
                                    Fort Myers, FL 33902
                                    (239) 254-8466
                                    Trustee.Rivera@gray-robinson.com
               Case 9:15-bk-07727-FMD          Doc 52      Filed 09/25/19      Page 2 of 7
Fails, Raul Scott & Jean M., Page 1 of 5                                 Case No. 9-15-bk-07727-FMD




Luis E. Rivera, Trustee                                                  October 17,2015
Post Office Box 280
Fort Myers, FL 33902-0280

Re: Raul Scott Fails and Jean M. Fails, Case No. 9-15-bk-07727-FMD

Dear Mr. Rivera,

As you requested, Read and Kelley Estate Services, LLC conducted a summary appraisal of
personal property on September 16, 2015, at 107 Broadmoor Lane, Rotonda West, Florida
33947. It is understood that the property belongs to Raul Scott Fails and Jean M. Fails and they
were present during my inspection. Values are effective as of the date of inspection.

The object of this appraisal was to determine Fair Market Value for use by the United States
Bankruptcy Court in the administration of this case. Any other use renders this appraisal null and
void. Values stated do not reflect any expenses that may be incurred should these items be sold,
such as advertising costs or selling commissions.

This report is intended for use only by you, our client, and the United States Bankruptcy Court.
Use of this report by others is not intended, nor is this report an indication of, or a certificate of
title or ownership. The identification of the interest of the party(ies) involved is simply that
represented to the appraiser by such party and no inquiry or investigation will be made nor is any
opinion to be given as to the truth of such representation. If this report is reproduced, copied, or
otherwise used, it must be done so in it’s entirety including the cover document and all
attachments.

The appraisal report has been structured to comply with the Internal Revenue Code pertaining to
Bankruptcy. The definition of Fair Market Value as set forth in that section of the Code is as
follows: "The price in terms of money which a property would bring in a competitive and open
market under conditions requisite to a fair sale, the buyer and seller, each acting prudently,
knowledgeably, and assuming the price is not affected by undue stimulus."

In this appraisal, value has been established by the market data approach. This method of
valuation involves comparison of the property with similar items which have sold within the
market that considered most common for each item. Markets considered and the recent sales
prices reviewed for items comparable to those listed include but are not limited to, auctions, used
furniture stores, used electronic and appliance stores, yard sales, flea markets, pawn shops,
internet on-line sales and auctions, personal observation, recognized price guides, classified
advertisements as well as reviewed sales by dealers and retailers.

Market analysis appears normal for this time of year. Because quality, condition, desirability and
obsolescence affect the appropriate market where items could be purchased by the public,
different markets may have considered for different items of property.
               Case 9:15-bk-07727-FMD          Doc 52      Filed 09/25/19        Page 3 of 7
Fails, Raul Scott & Jean M., Page 2 of 5                                Case No. 9-15-bk-07727-FMD




All information concerning this report is regarded as confidential. Read and Kelley Estate
Services, LLC will retain a copy of this document for no less than 24 months however any digital
photographs taken will not be kept. Furthermore, we will not allow others to have access to this
report unless ordered to do so by a court of law.

In general the condition of the items was good. Any further alterations are so noted in the
appraisal report. This appraisal is based on readily apparent identity of the items appraised, and
any electronic or mechanical devices or equipment is assumed to be in good working order unless
otherwise noted. Furthermore, it is understood that in the appraisal and valuation of motorized
vehicles for the purpose of bankruptcy, Read and Kelley Estate Services, LLC are bound by the
requirements as to the determination of value of the persons or entities to whom the report
ultimately goes. Any value assessments that were based solely or in part on information given to
the appraiser while on site may or may not be accurate depending on the validity of the
information provided.

Any items included in this report that the on site appraiser did not personally inspect may be
listed with the debtors own values as stated in the Schedule B filed with the Trustee's office.
Furthermore any value assessments that were based solely or in part on information given to the
appraiser while on site may or may not be accurate depending on the validity of the information
provided.

All wood designations are based only on visual examination without benefit of laboratory
analysis, which is necessary for conclusive identification. Therefore, all stated wood identities
and associated values are conditional on an "appears to be" basis. Furthermore, no employee
associated with Read and Kelley Estate Services, LLC represents themselves to be a certified
Fine Art Appraiser and all framed art work, prints, posters and picture values are based only on
superficial visual examination. None were removed from their frames for verification or
authentication which is necessary for conclusive identification. Therefore, all stated art identities
and associated values are conditional on an "appears to be" basis within the parameters of our
experience.

No employee associated with Read and Kelley Estate Services, LLC in any way represents
themselves to be a certified gemologist and any and all jewelry values stated are based on
secondary market estimates. Furthermore gemstones are not removed from their settings to be
precisely measured and all size measurements are approximate. Jewelry values in this appraisal
may be based on readily apparent identity of the items appraised and some stated identities are
based only on the reliability of the MIZAR Diamond Tech Pro diamond tester and/ or the
Acculab brand scale that I carry to determine weight and authenticity. Items of jewelry stamped
as 10, 14 or 18 K gold are accepted as such, other items are tested with acid and results are only
as reliable as the acid test provides. Gold and / or silver values may be based in full or part on
spot prices from the date the items were researched.

The values expressed herein are based on the appraiser’s best judgment and opinion and are not a
warranty that the items will realize those values if offered for sale. The values expressed are
based on current information on the date the appraisal was made. No opinion is expressed as to
any past or future values.

Qualifications to execute this appraisal are on file with the Trustees office.
               Case 9:15-bk-07727-FMD        Doc 52        Filed 09/25/19   Page 4 of 7
Fails, Raul Scott & Jean M., Page 3 of 5                              Case No. 9-15-bk-07727-FMD




BEDROOM ONE

    1. Two folding television trays                                              10.00
    2. Vacuum                                                                    15.00
    3. Lamp                                                                       6.00


BEDROOM TWO

    1.   Vintage dresser (damaged) with mirror and headboard                    100.00
    2.   Mattress and box springs                                                  -0-
    3.   Lamp                                                                    10.00
    4.   Samsung television                                                     150.00


DEN / KITCHEN


    1.   Computer and printer belong to Boca Boats                                   *
    1.   One television tray                                                      5.00
    2.   Folding table                                                            5.00
    3.   Desk chair                                                               8.00
    4.   Kenmore dishwasher                                                      40.00
    5.   Hotpoint flat top range                                                170.00
    6.   Panasonic microwave                                                     15.00
    7.   Samsung side-by-side refrigerator                                      400.00
    8.   Assorted dishes, pots, pans, utensils, glasses,
         miscellaneous kitchenware and small appliances                          35.00


GARAGE

    1.   Admiral dryer                                                          125.00
    2.   GE washer                                                              100.00
    3.   Haier freezer                                                           50.00
    4.   Ten rods and reels                                                     200.00
    5.   File cabinet                                                            25.00
    6.   Ladder                                                                  20.00
    7.   Echo string trimmer                                                     40.00
    8.   Two sets of golf clubs                                                 150.00
               Case 9:15-bk-07727-FMD       Doc 52    Filed 09/25/19   Page 5 of 7
Fails, Raul Scott & Jean M., Page 4 of 5                         Case No. 9-15-bk-07727-FMD



FORMAL LIVING ROOM

    1.   Dated table, 6 chairs and server                                  200.00
    2.   Two taupe recliners, 3 years old                                  100.00
    3.   Action end loveseat                                               300.00
    4.   Lamp                                                               10.00
    5.   Philips television, older                                         150.00


MASTER BEDROOM

    1.   Double bed, 2 night stands, and dresser                           450.00
    2.   Emerson television                                                 65.00
    3.   Clothing                                                           50.00
    4.   Costume jewelry and wedding bands as per schedule B               100.00


PORCH

    1.   Samsung television                                                 50.00
    2.   LG DVD player                                                       6.00
    3.   Grill                                                              15.00
    4.   Four person hot tub with cover                                    400.00
    5.   Umbrella on stand                                                  20.00
    6.   Table and 6 PVC chairs                                            100.00


TOTAL VALUE OF INVENTORY                                               $3,645.00
               Case 9:15-bk-07727-FMD           Doc 52    Filed 09/25/19      Page 6 of 7
Fails, Raul Scott & Jean M., Page 5 of 5                               Case No. 9-15-bk-07727-FMD



                                       APPRAISAL CERTIFICATION

•   Statements of fact contained in this report are true and correct. The opinions stated, are based
    on a full and fair consideration of all the facts available on the date the appraisal was made.

•   The reported analysis, opinions, and conclusions are limited only by the reported critical
    assumptions and limiting conditions, and personal unbiased professional analysis, opinions
    and conclusions.

•   Read and Kelley Estate Services, LLC, has no undisclosed past, present or future interest in
    the appraised items or in any proceeds to be derived therefrom, and have no personal interest
    or bias with respect to the parties involved.

•   Neither employment nor compensation for this appraisal were contingent upon the reporting
    of a predetermined value that favors the client, on the amount of the value estimate, on the
    attainment of stipulated results, or the occurrence of a subsequent event.

•   Unless noted elsewhere an employee of Read and Kelley Estate Services, LLC, has
    personally inspected the listed property that is the subject of this report.

•   Unless noted elsewhere, no one provided significant professional assistance to Read and
    Kelley Estate Services, LLC.

•   This appraisal has been prepared in conformity with and is subject to the International
    Society of Appraisers’ Appraisal Report Writing Standard and to the ISA Code of Ethics. In
    addition our analysis, opinions and conclusions were developed, and this report has been
    prepared in conformity with, The Appraisal Foundations’ Uniform Standard of Professional
    Appraisal Practice (USPAP). Any departure from these standards were discussed with the
    client in advance and are noted in the report.
•   The AMI has mandatory re-qualification requirements for all their members. Appraisers
    employed by Read and Kelley Estate Services, LLC, are in full compliance with those
    regulations.
                           Case 9:15-bk-07727-FMD                Doc 52       Filed 09/25/19      Page 7 of 7
Read and Kelley Estate Services, LLC
PO Box 3111
                                                                                                                           Invoice
N. Fort Myers, FL 33918                                                                                  Date             Invoice #

(239)731-2201                                                                                         10/28/2015            10047
personalpropertyappraiser@yahoo.com
http://personalpropertyappraiser.net



                Bill To
                 Trustee, Luis E. Rivera
                 P. O. Box 280
                 Fort Myers, FL 33902-0280




   Date                                       Activity                                 Quantity       Rate               Amount
09/05/2015   Administration from service date to invoice date                             1              30.00   -9,999,999,999,930.00
09/16/2015   Apportioned travel                                                          1.8             30.00   -9,999,999,999,954.00
09/16/2015   Fuel surcharge Collier/Charlotte/Hendry County                               1               8.00   -9,999,999,999,998.00
09/16/2015   On-site inspection                                                          0.8             60.00   -9,999,999,999,948.00
10/26/2015   Research & formal report preparation, from on-site date to invoice date      1              60.00   -9,999,999,999,960.00




Name: Raul & Jean Fails                                                                                  Total                  $200.00
Case No: 9-15-bk-07727-FMD
